Citation Nr: 0519434	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  

2.	Evaluation of residuals of leg injury, currently evaluated 
as 10 percent disabling.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service between June 1948 and February 
1970.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This decision service 
connected the veteran's PTSD and leg injury residuals at 0 
percent disabling.  Later, in the April 2004 statement of the 
case, the RO granted evaluations of 10 percent for each 
disorder.  As the statement of the case did not award the 
maximum ratings available, the Board will address entitlement 
to higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.	The veteran's PTSD is productive of occupational and 
social impairment manifested by depression, anxiety, 
flashbacks, and chronic sleep impairment.  

2.	The residuals of the veteran's left leg injury have not 
included limitation of motion of his hip, knee, or ankle.  


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

2.	The criteria for an evaluation in excess of 10 percent for 
residuals of the veteran's left leg injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.118, Diagnostic Code 7805 (2004).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for both 
service-connected disorders at issue in this matter.  In the 
interest of clarity, the Board will initially discuss whether 
the issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions issued in January and May 2004, a Statement of the 
Case issued in April 2004, and a March 2003 letter from the 
RO.  

In the rating decisions, the veteran was informed of the 
basis of the RO's decisions and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
RO's decisions, and provided him with additional opportunity 
to present evidence and argument.  In addition, the RO 
advised the veteran in its March 2003 letter of the 
respective duties of the VA and of the veteran in obtaining 
that evidence.  This letter was provided to the veteran 
before the RO's two rating decisions in January and May 2004.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (holding that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  Therefore, the Board 
finds that the rating decisions, the Statement of the Case, 
and the notification letter provided by the RO specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained the veteran's relevant VA and service medical 
records.  And the RO provided the veteran two VA compensation 
examinations in July and August 2003, which appear adequate 
for rating purposes.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Discussion

The veteran claims he is entitled an evaluation in excess of 
10 percent for his service-connected PTSD and for his 
service-connected leg disorder.  For the reasons set forth 
below, the Board agrees with the veteran's contention with 
regard to his PTSD, and finds a 30 percent rating 
appropriate.  Regarding the veteran's contention for a higher 
rating for his leg disorder, however, the Board disagrees, 
and finds the 10 percent rating appropriate.      

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

	PTSD:

Diagnostic Code (DC) 9411 addresses PTSD.  As the RO has 
already assigned the veteran a 10 percent evaluation, the 
Board will address those higher evaluations it sees 
applicable in this matter.  

PTSD is 30 percent disabling where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130.

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The veteran underwent VA compensation examination for his 
PTSD in August 2003.  The veteran reported that he regularly 
has flashbacks of his experiences in Vietnam, particularly 
his memories of the many dead bodies he says he processed as 
a navy corpsman working with marines.  He also referenced an 
experience in which a missile attack caused him shrapnel 
wounds that rendered him unconscious (and for which he was 
medivaced to Japan for a month of hospitalization), and 
during which he witnessed a fellow servicemember decapitated.    
After testing the veteran, the examiner found the veteran 
with no apparent impairment regarding memory, thought 
process, awareness, and with no suicidal or homicidal 
ideation.  The examiner also noted the veteran's long and 
successful, and only, marriage, his six children, and his 
active involvement with his wife in a local ethnic dancing 
club.  But the examiner noted that the veteran had an intense 
need to present a good front, and to do so with rigidity, 
repression, and denial.  The examiner noted the veteran's 
depression and anxiety, and diagnosed the veteran with PTSD 
at a GAF score of 55.  Then, during the veteran's Board 
hearing, the veteran again appeared to diminish his PTSD 
symptoms.  But after extended questioning, the veteran 
testified at length about his anxiety, depression, chronic 
sleep impairment, and flashbacks to the combat experiences in 
Vietnam, experiences which are substantiated by the evidence 
of record.  

As his claims to such symptoms are corroborated by the 
record, the Board finds that the veteran's disability more 
nearly approximates the criteria required for a 30 percent 
evaluation.  Though the symptoms are not severe, the Board 
finds that they nevertheless exceed the mild and transient 
nature of the symptoms that characterize criteria warranting 
a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is warranted because the evidence 
suggests that the veteran's problems with anxiety, 
depression, unwelcome memories, and sleep deprivation have 
been chronic, irrespective of stress levels.    

The Board does not find a higher evaluation of 50 percent 
warranted, however.  The veteran's ability to interact, 
particularly socially given his familial and community 
relationships, indicates a level of functioning that falls 
short of the significant impairment characterized by the 
criteria for a 50 percent evaluation under Diagnostic Code 
9411.  The veteran's active communication style noted by the 
August 2003 examiner and apparent in the Board hearing 
transcript defies the flattened affect and circumstantial, 
circumlocutory, or stereotyped speech characteristic of PTSD 
symptoms warranting a 50 percent evaluation.  Moreover, a 50 
percent rating is warranted for veterans having impairment 
that causes difficulty in understanding complex commands, and 
difficulty with short- and long-term memory.  By contrast, 
the record shows the veteran with mental acuity.  As the 
August 2003 VA examiner noted, the veteran was alert, 
cooperative, ambulatory, prompt, and oriented to time, place, 
person, and situation, without memory or thought-process 
impairment.       

Finally, the Board finds that, based upon the evidence of 
record, staged and extraschedular ratings are not warranted 
here.  

First, the evidence of record since the veteran filed his 
PTSD claim in February 2003 consistently satisfies the 
criteria for a 30 percent rating.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The Board bases this assessment on the 
evidence generated by the August 2003 VA examination, the 
veteran's Board hearing, and by an August 2001 VA examination 
at which the examiner diagnosed chronic PTSD with a GAF score 
of 50.  

Second, there is no evidence of record that the veteran's 
PTSD causes marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

	Residuals of the Veteran's Leg Injury 	

The evidence of record shows that the veteran's left leg is 
scarred as a result of in-service injuries incurred in 
Vietnam.  The veteran claims entitlement to an evaluation in 
excess of 10 percent for residuals related to this injury.  

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  As the veteran filed 
his claim in February 2003, only the new regulations apply to 
this matter.  

The RO rated the veteran as 10 percent disabled under 
Diagnostic Code 7805.  This code provision addresses 
"other" scars, which are to be rated by limitation of 
motion of the affected parts.  38 C.F.R. § 4.118 (2004).

In a July 2003 VA joints examination, the examiner found 
normal range of motion for the veteran's left hip, leg, knee, 
and ankle.  As such, a disability evaluation in excess of 10 
percent is unwarranted under the disability codes addressing 
limitation of motion of the leg - diagnostic codes 5250-5253 
for the hip, 5260-5261 for the knee, and 5271 for the ankle.  

The Board finds staged and extraschedular ratings unwarranted 
here as well.  

First, there is no medical evidence of record showing that, 
since the veteran filed his claim in February 2003, the 
veteran has experienced limitation of motion in his leg, hip, 
knee, or ankle.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  As such, an increased evaluation for any period 
during the pendency of his claim is not warranted.  Second, 
there is no medical evidence of record that the veteran's leg 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).







ORDER 

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the legal criteria governing payment 
of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for leg injury residuals is denied.  



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


